Case: 14-12566   Date Filed: 06/12/2015   Page: 1 of 14


                                                      [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-12566
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 1:13-cv-21986-UU


LENITAMAE SMITH,

                                                      Plaintiff-Appellant,


                                  versus

MIAMI-DADE COUNTY,

                                                      Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (June 12, 2015)

Before MARTIN, JORDAN, and ANDERSON, Circuit Judges.

PER CURIAM:
                  Case: 14-12566   Date Filed: 06/12/2015   Page: 2 of 14


       Lenitamae Smith, proceeding pro se, appeals the district court’s final

judgment in favor of Miami-Dade County in her employment discrimination suit

under Titles I, II, and V of the Americans with Disabilities Act, 42 U.S.C. §§

12112, 12132, and 12203, and the Florida Civil Rights Act, Fla. Stat. § 760.10.

Ms. Smith asserted discrimination and retaliation claims after Miami-Dade failed

to rehire her pursuant to its policy of not rehiring former employees with long-term

absences. On appeal, Ms. Smith argues that the district court erred by dismissing

her disparate-treatment and retaliation claims for failure to state a claim. She also

contends that the district court erred by granting summary judgment on her

disparate-impact claims. Finally, she asserts that she had a contractual right to be

rehired.

       Miami-Dade, in response, argues that we lack jurisdiction to consider Ms.

Smith’s disparate-treatment and retaliation claims and that the district court

properly granted summary judgment on the disparate-impact claims because Ms.

Smith failed to show that Miami-Dade’s policy disproportionately impacted

disabled persons. Lastly, Miami-Dade argues that we should not address the

breach-of-contract argument because Ms. Smith did not raise that claim in the

district court.

       After review of the record and consideration of the parties’ briefs, we affirm.

                                            I


                                            2
              Case: 14-12566    Date Filed: 06/12/2015   Page: 3 of 14


        Ms. Smith began working as a part-time bus operator for Miami-Dade in

2005. In 2006, Mr. Smith reported late to work three times, and called in sick

eight times within a fifteen-day period. In January of 2007, Ms. Smith suffered

work-related injuries and took medical leave until November of 2007.              In

November of 2007, Miami-Dade terminated Ms. Smith’s employment due to her

repeated tardiness and absenteeism.

        Following her termination, Ms. Smith filed a worker’s compensation claim

arising from her injury, and the parties entered into a settlement agreement on

September 23, 2009. Ms. Smith subsequently sought reinstatement multiple times.

Miami-Dade refused to rehire her due to her prior tardiness, excessive absences,

and its policy of not rehiring former employees with a history of long-term work

absences during the last three years of their employment.

        Ms. Smith sued under the ADA and FCRA, alleging Miami-Dade

intentionally discriminated against her and that the no-rehire policy had a disparate

impact on persons with disabilities.      Miami-Dade then filed a counterclaim,

alleging that Ms. Smith’s suit was a breach of the parties’ worker’s compensation

settlement agreement. Ms. Smith subsequently amended her complaint, alleging

that Miami-Dade’s counterclaim was unlawful retaliation for her discrimination

suit.




                                         3
              Case: 14-12566       Date Filed: 06/12/2015   Page: 4 of 14


      On Miami-Dade’s motion, the district court dismissed Ms. Smith’s

disparate-treatment and retaliation claims for failure to state a claim. With regard

to the disparate-treatment claims, the district court ruled that Ms. Smith pled that

her failure to be rehired was due to the application of Miami-Dade’s neutral policy

rather than her disability. With regard to the retaliation claim, the district court

ruled that Ms. Smith failed to allege that Miami-Dade’s counterclaim lacked a

reasonable basis in fact or law.

      Subsequently, Miami-Dade moved for summary judgment, and the district

court granted that motion on Ms. Smith’s disparate-impact claims. The district

court found that Ms. Smith failed to provide any evidence establishing a genuine

issue as to whether Miami-Dade’s no-rehire policy had a disparate impact on

persons with disabilities.     After granting summary judgment on Ms. Smith’s

disparate-impact claims, the district court declined to exercise supplemental

jurisdiction over Miami-Dade’s breach of contract counterclaim. Ms. Smith now

appeals.

                                            II

      Before we discuss Ms. Smith’s arguments on appeal, we address Miami-

Dade’s contention that we lack jurisdiction over the disparate-treatment and

retaliation claims because Ms. Smith’s notice of appeal referenced only the

summary judgment order. Miami-Dade argues that Ms. Smith indicated her intent


                                            4
              Case: 14-12566     Date Filed: 06/12/2015    Page: 5 of 14


not to appeal the district court’s non-final orders by listing only the summary

judgment order, and as a result we now lack jurisdiction to consider those orders

on appeal. This argument is simply wrong.

      An appeal from a final judgment brings up for review all preceding non-final

orders. See Kong v. Allied Prof'l Ins. Co., 750 F.3d 1295, 1301 (11th Cir. 2014).

“[I]t is well settled that an appeal is not lost if a mistake is made in designating the

judgment appealed from where it is clear that the overriding intent was effectively

to appeal.” Pitney Bowes, Inc. v. Mestre, 701 F.2d 1365, 1374 (11th Cir. 1983)

(internal quotations and citation omitted). Because Ms. Smith’s notice of appeal

indicated that she was appealing the district court’s final judgment, it brought up

for review all preceding non-final orders, including the order granting Miami-

Dade’s motion to dismiss. Thus, we have jurisdiction to consider Ms. Smith’s

appeal of the district court’s order dismissing the disparate-treatment and

retaliation claims.

                                          III

      We first review the district court’s dismissal of Ms. Smith’s disparate-

treatment and retaliation claims. A district court’s grant of a motion to dismiss for

failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6) is reviewed de novo.

Chaparro v. Carnival Corp., 693 F.3d 1333, 1335 (11th Cir. 2012). We accept the

amended complaint’s allegations as true and construe them in the light most


                                           5
              Case: 14-12566    Date Filed: 06/12/2015    Page: 6 of 14


favorable to Ms. Smith. Id. The allegations need not be detailed, but must consist

of more than “an unadorned, the-defendant-unlawfully-harmed-me-accusation.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id.

                                         A

      In the district court, Ms. Smith’s disparate-treatment claims were brought

under Titles I and II of the ADA and the FCRA. On appeal, Ms. Smith argues that

the district court erred in dismissing these claims. In her initial brief, she cites

Title I of the ADA, the ADA Amendments Act, and Title VII of the Civil Rights

Act of 1964. When Miami-Dade argued that she abandoned any claims under Title

II of the ADA, she cited the ADA generally, the ADA Amendments Act, and the

FCRA in her reply brief.

      Ms. Smith failed to make any arguments applicable to Title II in either brief,

so any Title II disparate-treatment claims are abandoned. See Timson v. Sampson,

518 F.3d 870, 874 (11th Cir. 2010) (providing that, although we liberally construe

pro se pleadings, issues that a pro se litigant has not clearly raised on appeal are

deemed abandoned). Ms. Smith needed to make and support her Title II arguments

rather than just refer to the ADA generally. See Hamilton v. Southland Christian

Sch., Inc., 680 F.3d 1316, 1319 (11th Cir. 2012) (“A passing reference to an issue


                                          6
               Case: 14-12566      Date Filed: 06/12/2015     Page: 7 of 14


in a brief is not enough, and the failure to make arguments and cite authorities in

support of an issue waives it.”). Further, any Title VII claim is also improperly

raised because Ms. Smith presents it for the first time on appeal. See Access Now,

Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004) (providing that we

do not consider issues not raised at the district court and raised for the first time on

appeal). Therefore, we will review Ms. Smith’s disparate-treatment claim only

under Title I. 1

                                             B

       Title I of the ADA provides that employers shall not discriminate against

qualified individuals on the basis of disability. 42 U.S.C. § 12112(a). The burden-

shifting framework from McDonnell Douglas Corp. v. Green, 411 U.S. 792

(1973), used in Title VII employment-discrimination claims, also applies to ADA

claims. Holly, 492 F.3d at 1255. Accordingly, a plaintiff must first present a

prima facie case of discrimination to shift the burden to the employer to articulate

a legitimate nondiscriminatory reason for its action. McDonnell Douglas Corp.,
411 U.S. at 802.       If the defendant meets its burden, the plaintiff must then

demonstrate that defendant’s proffered reason is pretextual. Id.



       1
          Although Ms. Smith did not properly raise her FCRA claim on appeal, it is of no
practical consequence because disability discrimination claims under the FCRA are analyzed in
the same manner as ADA claims. See Holly v. Clairson Indus. L.L.C., 492 F.3d 1247, 1255
(11th Cir. 2007).
                                             7
              Case: 14-12566     Date Filed: 06/12/2015   Page: 8 of 14


      To establish a prima facie case of discrimination under the ADA, a plaintiff

must allege that (1) she is disabled; (2) she is a qualified individual; and (3) she

was subjected to unlawful discrimination because of her disability. Holly, 492
F.3d at 1255-56. A plaintiff bringing a disparate-treatment claim under the ADA

must allege that the disability actually motivated the employment decision.

Raytheon Co. v. Hernandez, 540 U.S. 44, 52 (2003). When there is a neutral no-

rehire policy, the only relevant question is whether the petitioner made its

employment decision based on the plaintiff’s status as a disabled person. Id. at 53.

      Ms. Smith fails to explain why the district court improperly dismissed her

disparate-treatment claims. Ms. Smith acknowledges that she was ineligible for

employment under Miami-Dade’s facially neutral no-rehire policy.           And she

claims that Miami-Dade refused to rehire her under the policy due to her past

absences, despite the fact that she was otherwise objectively qualified. Because

Ms. Smith pled that she was not rehired due to the application of a neutral policy—

not because of her disability—the district court properly concluded that Ms. Smith

failed to allege claims of disparate treatment.

                                          C

      Ms. Smith next argues on appeal that Miami-Dade’s counterclaim was

retaliatory in nature and prohibited under Florida state law, Title VII of the Civil

Rights Act of 1964, Title I of the ADA, and the ADA Amendments Act. In the


                                           8
              Case: 14-12566     Date Filed: 06/12/2015   Page: 9 of 14


district court, Ms. Smith alleged that her retaliation claim was based on violations

of Title II of the ADA and she cited the anti-retaliation provision of Title V.

Although she technically fails to identify the proper statute on appeal, she is clearly

appealing her single retaliation claim, which was properly raised in the district

court. See Albra v. Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007) (construing

pro se pleadings liberally).

      The ADA prohibits discrimination against an individual on the basis of such

individual’s opposition to an unlawful act under the ADA or because that

individual made a charge under the ADA. 42 U.S.C. § 12203(a). To establish a

prima facie case of retaliation, Ms. Smith must allege that “(1) [s]he engaged in a

statutorily protected expression; (2) [s]he suffered an adverse employment action;

and (3) there was a causal link between the adverse action and h[er] protected

expression.” Lucas v. W.W. Grainger, Inc., 257 F.3d 1249, 1260 (11th Cir. 2001).

Ms. Smith needed to allege “that a reasonable employee would have found the

challenged action materially adverse, which in this context means it well might

have dissuaded a reasonable worker from making or supporting a charge of

discrimination.” Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 68

(2006) (internal quotation marks and citation omitted).           The district court

dismissed the retaliation claim, finding that Ms. Smith failed to allege an adverse




                                          9
              Case: 14-12566     Date Filed: 06/12/2015   Page: 10 of 14


employment action because she never alleged that Miami-Dade’s counterclaim

lacked a reasonable basis in fact or law.

      We have never discussed what amounts to an adverse action in the factually-

specific scenario of a counterclaim, but the Supreme Court and at least one other

circuit has in analogous contexts. See Bill Johnson's Rests., Inc. v. N.L.R.B., 461
U.S. 731, 748-49 (1983) (explaining when an employer’s lawsuit may be the basis

of a retaliation claim under the National Labor Relations Act); Darveau v.

Detecon, Inc., 515 F.3d 334, 341 (4th Cir. 2008) (discussing, under the Fair Labor

Standards Act, the allegations required to support a retaliation claim based upon an

employer’s suit against the employee). These cases explain that the plaintiff must

allege that the lawsuit or counterclaim was filed with a retaliatory motive and was

lacking a reasonable basis in fact or law. See Bill Johnson’s, 461 U.S. at 748;

Darveau, 515 F.3d at 343. The district court properly relied upon this standard,

and Ms. Smith failed to meet it.

      At best, Ms. Smith’s complaint alleges that Miami-Dade filed the

counterclaim to burden her with the costs of defending it, and that the claim stems

from the settlement agreement, which she claims does not bar her discrimination

suit. But merely alleging that Miami-Dade will ultimately lose on the merits is

different than alleging that Miami-Dade had no reasonable basis in fact or law to

file a counterclaim in the first place.


                                            10
               Case: 14-12566        Date Filed: 06/12/2015       Page: 11 of 14


       In fact, the settlement agreement suggests a reasonable basis for Miami-

Dade’s counterclaim. Paragraph 22 of the settlement agreement provides that Ms.

Smith “agree[s] not to bring any suit, claim, demand, action or litigation in any

forum or court . . . on any issue or matter or cause arising or allegedly arising out

of . . . employment . . . .” [DE 22-1 ¶ 22] (emphasis added). Under this paragraph,

Miami-Dade had, at least, a reasonable basis for bringing a counterclaim alleging

that Ms. Smith’s discrimination suit violated the terms of the settlement agreement.

In sum, Ms. Smith failed to properly state a claim for retaliation.2

                                                IV

       We review de novo a district court’s grant of summary judgment,

considering only the evidence available to the district court. Holloman v. Mail-

Well Corp., 443 F.3d 832, 836 (11th Cir. 2006).                       “Summary judgment is

appropriate when the evidence, viewed in the light most favorable to the

nonmoving party, presents no genuine issue of material fact and compels judgment

as a matter of law in favor of the moving party.” Id. at 836-37.

                                                A



       2
          When ruling upon a motion to dismiss, a district court generally may not consider
materials outside of the pleadings. But the court “may consider an extrinsic document if it is (1)
central to the plaintiff's claim, and (2) its authenticity is not challenged.” SFM Holdings, Ltd. v.
Banc of Am. Sec., LLC, 600 F.3d 1334, 1337 (11th Cir. 2010). The settlement agreement is
central to Ms. Smith’s retaliation claim because she alleges that the settlement agreement related
only to her workplace injury and did not bar her from bringing suit based on her employment.
Further, we note there is no dispute as to the authenticity of the agreement.
                                                11
              Case: 14-12566      Date Filed: 06/12/2015      Page: 12 of 14


       Ms. Smith’s disparate-impact claims were brought under Titles I and II of

the ADA and the FCRA. On appeal, Ms. Smith argues that the district court erred

in granting summary judgment on those disparate-impact claims. In her initial

brief, Ms. Smith cites Title I, the ADA Amendments Act, and Title VII of the Civil

Rights Act of 1964.        After Miami-Dade argued that she had abandoned any

arguments under Title II, she cited the ADA generally, the ADA Amendments Act,

and the FCRA in her reply brief.

       As we held with regard to her disparate-treatment claims, Ms. Smith failed

to address any arguments under Title II in either brief. Thus, any Title II disparate-

impact claims are abandoned. See Timson, 518 F.3d at 874; Hamilton, 680 F.3d at

1319. Further, any Title VII claim was also improperly raised, as Ms. Smith failed

to raise this claim in the district court. See Access Now, 385 F.3d at 1331.

Therefore, we will review Ms. Smith’s disparate impact claim only under Title I. 3

                                             B

       Title I prohibits employers from discriminating on the basis of disability. 42

U.S.C. § 12112(a).       Discrimination under Title I includes using qualification

standards or other selection criteria that screen out or tend to screen out disabled

persons unless the standard or other selection criteria, as used by the employer, is

       3
         As was the case with her disparate-treatment claims, Ms. Smith’s failure to properly
preserve an argument on appeal under the FCRA on her disparate-impact claims is of no
practical consequence here because disability discrimination claims under the FCRA are
analyzed in the same manner as ADA claims. See Holly, 492 F.3d at 1255.
                                             12
             Case: 14-12566    Date Filed: 06/12/2015   Page: 13 of 14


shown to be job-related for the position in question and consistent with business

necessity. 42 U.S.C. § 12112(b)(6).

      “[D]isparate-impact claims involve employment practices that are facially

neutral in their treatment of different groups but that in fact fall more harshly on

one group than another and cannot be justified by business necessity.” Raytheon

Co., 540 U.S. at 52 (internal quotations omitted). For a disparate-impact claim to

succeed, a plaintiff must show that a facially neutral employment practice had a

significant discriminatory effect on a single group of people. Stephen v. PGA

Sheraton Resort, Ltd., 873 F.2d 276, 278-79 (11th Cir. 1989).

      Further, to establish a prima facie case of disparate impact, a plaintiff must

provide comparative evidence showing that a policy has a disparate impact on the

disabled. See Schwarz v. City of Treasure Island, 544 F.3d 1201, 1218 (11th Cir.

2008) (holding that a district court correctly rejected a disparate-impact claim

because the plaintiff completely failed to present relevant comparative evidence).

It is not sufficient to show that a few people are affected by a policy. See id.

(“[S]imply showing that a few houses are affected by an ordinance does not come

close to establishing disparate impact.”). The disparity of the evidence provided

must be substantial enough to raise an inference of causation.        Armstrong v.

Flowers Hosp., Inc., 33 F.3d 1308, 1314 (11th Cir. 1994).




                                        13
             Case: 14-12566     Date Filed: 06/12/2015    Page: 14 of 14


      Ms. Smith’s disparate-impact claim stems from Miami-Dade’s no-rehire

policy, which prevents former employees with a history of long-term absences

from being rehired. Ms. Smith, however, has provided none of the evidence

necessary to make out a prima facie case. Her argument that she was adversely

affected by the no-rehire policy is insufficient and does not show a significant

discriminatory effect on disabled individuals as a group. Thus, the district court

did not err in granting summary judgment on Ms. Smith’s disparate-impact claim.

                                          V

      Finally, we will not address Ms. Smith’s breach-of-contract argument, as she

did not plead that theory in her complaint or otherwise raise it in the district court.

Although we construe pro se pleadings liberally, pro se litigants still must comply

with procedural rules. Albra, 490 F.3d at 829. See also Access Now, Inc., 385
F.3d at 1331.

                                          VI

      We affirm the district court’s dismissal of Ms. Smith’s disparate-treatment

and retaliation claims and grant of summary judgment on Ms. Smith’s disparate-

impact claims.

      AFFIRMED.




                                          14